DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth et al., US Pg. pub No. (2017/0275027) referred to hereinafter as Wirth.
As per claim 1, Wirth teaches a data recording and transmission method for use in balancing a propeller of an aircraft (see at least abstract, summary, Para 21, 22), the method comprising: operating the propeller in-flight (see at least abstract, summary, Para 21, 22, figs. 2, 4, 6); receiving, during operation of the propeller in-flight, vibration data associated with the propeller (see at least abstract, summary, Para 6-8, 21, 27); retrieving, from a non-volatile memory on-board the aircraft, configuration data associated with the propeller (see at least abstract, summary, Para 16-17, 30, 37); and transmitting the vibration data and the configuration data to a data processing device configured to determine a balancing solution for the propeller based one the vibration data and the configuration data (see at least abstract, summary, Para 35, 39, ).

As per claim 2, Wirth teaches a method of claim 1, wherein the vibration data and the configuration data is transmitted to the data processing device through a wireless transmission (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).

As per claim 3, Wirth teaches a method of claim 1, wherein the configuration data is transmitted to the data processing device for use by the data processing device in tuning, according to the configuration data, at least one balancing parameter for the propeller, the at least one balancing parameter used in determining the balancing solution (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).

As per claim 4, Wirth teaches a method of claim 3, wherein the vibration data and the configuration data is transmitted to the data processing device for use in determining the balancing solution comprising identifying a value for at least one weight and a placement location for the at least one weight for correcting an imbalance of the propeller (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22), and further wherein the configuration data is transmitted to the data processing device for use by the data processing device in tuning at least one influence coefficient according to the configuration data, the at least one influence coefficient indicative of an impact of the at least one weight on correcting the imbalance of the propeller (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).

As per claim 5, Wirth teaches a method of claim 1, wherein retrieving the configuration data from the non-volatile memory comprises retrieving at least one identifying parameter for the propeller and at least one weight characteristic of the propeller (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).

As per claim 6, Wirth teaches a method of claim 5, wherein retrieving the at least one identifying parameter comprises retrieving at least one of a type, a serial number, and at least one part number associated with the propeller (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).

As per claim 7, Wirth teaches a method of claim 1, further comprising storing the configuration data in the non-volatile memory (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).

As per claim 8, Wirth teaches a method of claim 7, further comprising: receiving, from the data processing device, at least one update to the configuration data; and modifying the configuration data stored in the non-volatile memory according to the at least one update (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).

As per claim 9, Wirth teaches a method of claim 7, further comprising: receiving, from the data processing device, maintenance data associated with the propeller; and storing the maintenance data in the non-volatile memory in association with the configuration data (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).

As per claim 10, Wirth teaches a method of claim 1, wherein the vibration data and the configuration data is transmitted to the data processing device at the end of every flight of the aircraft (see at least abstract, summary, Para 6-8, 16-17, 30, 37, 21, 22).
As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665